236 Ga. 612 (1976)
225 S.E.2d 16
CROWDER
v.
CROWDER.
30930.
Supreme Court of Georgia.
Argued March 9, 1976.
Decided April 6, 1976.
W. Ashley Hawkins, for appellant.
Clark, Haygood & Lynch, Harold G. Clark, for appellee.
INGRAM, Justice.
The essence of civil contempt involved in a proceeding to enforce payment of an alimony or child support award is wilful disobedience of the court's order. Georgia Divorce, Alimony, etc., § 14-1. See also Mason v. Mason, 232 Ga. 336 (206 SE2d 479) (1974).
The trial court in this case determined that the father had not wilfully disobeyed its earlier order which awarded child support in the amount of $40 per week. There is some evidence that some arrearage may be owed by the father, but we cannot hold the trial court abused its broad discretion in reaching the conclusion that the father had not wilfully disobeyed its order. If there is any evidence in the record to support a trial judge's determination that a party either has or has not wilfully disobeyed the trial court's order, the decision of the trial court will be affirmed on appeal. See Durham v. Spence, 228 Ga. 525, 530 (186 SE2d 723) (1972).
Judgment affirmed. All the Justices concur.